A justice court ft. fa. issued in Troup county, November 21, 1862, upon a judgment rendered November 15, 1862, in favor of W. T. Formby against G. W. Formby, was, on April 29, 1892, “ backed ” by a justice of the peace of Heard county, and levied on land in Heard *671county. A claim was interposed by Shackleford. He moved to dismiss the levy, on the ground that the fi. fa. was dormant because the entries of nulla bona were made by constables of Heard county, where defendant then resided, before the fi. fa. was “ backed ” by a justice of the peace of Heard county, and no entries were made by a constable of Troup county from which the fi. fa. issued. The court sustained the motion. The following entries appeared on the fi. fa., in addition to the “backing” and the levy: Cost paid by defendant, December 8, 1863. Nulla bona, December 17, 1868. Receipt for return of no property, January 5, ’69. Entries of nulla bona, November 8,1875, December 1,1880, and February 24, 1887. It was admitted that the constables who made the entries resided, at the time of making them, in Heard county, where defendant resided.
Frank S. Loftin, for plaintiff.
W. H. Daniel, contra.